Opinion filed August 25, 2016




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-14-00223-CR
                                    __________

                 MICHAEL ALLAN DODSON, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 19110B


                      MEMORANDUM OPINION
      The trial court convicted Michael Allan Dodson of securing execution of a
document by deception. See TEX. PENAL CODE ANN. § 32.46 (West Supp. 2016).
The trial court assessed his punishment at confinement for a term of six months in
the State Jail Division of the Texas Department of Criminal Justice. However, the
trial court suspended the imposition of Appellant’s punishment by placing him on
community supervision for a term of three years. The trial court also ordered
Appellant to pay restitution in the amount of $11,717.04. In a single issue, Appellant
challenges the sufficiency of the evidence supporting his conviction. We affirm.
                                 Background Facts
      Appellant filed an application in January 2011 seeking financial assistance
from the Texas Health and Human Services Commission. He testified that he was
primarily seeking assistance with medical bills he had recently incurred as a result
of an injury. In answering “household information” questions on the initial written
application, Appellant listed himself as the only occupant of his household.
      Sharon Chance, an employee of the Commission, subsequently interviewed
Appellant about his application. She testified, “I explained to him that, in order for
him to qualify for any type of medical assistance through the State of Texas, he
would have to have a dependent child under the age of 18 living in the home.” She
further stated that, when she gave Appellant this information, “he told me he did
have a dependent child living in the house and that he did not add him to the
application at that time because he did not know that he needed to.” Chance testified
that she asked Appellant about the child’s information and that she explained to him
that he would have to cooperate with the Texas Attorney General’s Office if he
obtained Medicaid.     The TIERS case report that Chance generated from her
interview of Appellant listed Appellant’s grandson, J.D., as a member of his
household and contained information concerning J.D.’s date of birth and social
security number. Chance testified that she would not have approved Appellant for
Medicaid benefits if he had not told her that his grandson lived with him. The
Commission approved both Appellant and J.D. for Medicaid benefits, and it paid
over $10,000 for Appellant’s past medical expenses.
      The State called J.D.’s mother as a witness. She testified that J.D. had never
lived with Appellant and that he lived with her at the time Appellant applied for
Medicaid benefits. She testified that she learned that J.D. had Medicaid benefits
                                          2
through her employment for a medical provider. She further testified that child
support payments that she was supposed to be receiving from J.D.’s father
(Appellant’s son) through the Texas Attorney General’s Office were diverted to
Appellant because its records indicated that J.D. lived with Appellant.
      Appellant testified that he never told Chance that J.D. lived with him. To the
contrary, he testified that she asked him if he had any grandchildren and that he
answered truthfully. Appellant relied upon the information that he wrote on his
written application as the information that he provided to the Commission about the
members of his household.
                                      Analysis
      In his sole issue, Appellant challenges the sufficiency of the evidence to
support his conviction. He contends that the evidence was insufficient to prove that
he intentionally and knowingly defrauded the State of benefits. We review a
sufficiency of the evidence issue under the standard of review set forth in Jackson v.
Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.
App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet.
ref’d). Under the Jackson standard, we review all of the evidence in the light most
favorable to the verdict and determine whether any rational trier of fact could have
found the elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at
319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). When conducting
a sufficiency review, we consider all the evidence admitted at trial, including pieces
of evidence that may have been improperly admitted. Winfrey v. State, 393 S.W.3d
763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.
App. 2007). We defer to the factfinder’s role as the sole judge of the witnesses’
credibility and the weight their testimony is to be afforded. Brooks, 323 S.W.3d at
899. This standard accounts for the factfinder’s duty to resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences from basic facts
                                          3
to ultimate facts. Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at 778. When the
record supports conflicting inferences, we presume that the factfinder resolved the
conflicts in favor of the verdict and defer to that determination. Jackson, 443 U.S.
at 326; Clayton, 235 S.W.3d at 778.
      Section 32.46(a)(1) of the Penal Code provides that “[a] person commits an
offense if, with the intent to defraud or harm any person, he, by deception . . . causes
another to sign or execute any document affecting property or service or the
pecuniary interest of any person.” The indictment tracked the language of the statute
by alleging that, with intent to defraud and harm the Commission, Appellant
intentionally and knowingly caused Chance, an employee of the Commission, to
sign and execute a document affecting the pecuniary interest of the State, by
deception, by reporting that J.D. lived in his household.
      Appellant contends that the State failed to prove beyond a reasonable doubt
that he intended to defraud the State of benefits. Under Section 32.46, the “forbidden
conduct” is deception. Mills v. State, 722 S.W.2d 411, 415 (Tex. Crim. App. 1986);
Goldstein v. State, 803 S.W.2d 777, 789 (Tex. App.—Dallas 1991, pet. ref’d). The
conduct must be perpetrated with the specific intent to defraud or harm a person and
must cause another to sign or execute a document. Mills, 722 S.W.2d at 415–16;
Goldstein, 803 S.W.3d at 789.
      Viewing the evidence in the light most favorable to the verdict, we conclude
that a rational trier of fact could have found the elements of the offense beyond a
reasonable doubt. Appellant testified that he primarily sought benefits from the
Commission in order to get financial assistance for his medical bills. Chance
testified that, after Appellant initially submitted his written application, she told him
that he could not be covered by Medicaid unless a minor dependent lived with him
and that Appellant told her at that time that J.D. lived with him. Appellant then
provided her with information about J.D. in support of the requested benefits.
                                           4
Afterward, the Commission notified Appellant in writing that both he and J.D. were
approved for Medicaid benefits. The question of whether Appellant intended to
obtain Medicaid benefits by deception, when he told Chance that J.D. lived in his
household, was inherently a credibility question for the trial court to resolve between
the conflicting accounts that Appellant and Chance provided at trial. As noted
previously, the factfinder is the sole judge of the witnesses’ credibility. See Brooks,
323 S.W.3d at 899. We defer to the factfinder’s resolution of the conflicts in the
testimony. See Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778. We overrule
Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


August 25, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            5